Citation Nr: 0030266	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-14 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from October 1963 to 
October 1966.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Pittsburgh, Pennsylvania, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
notice of disagreement with this determination was received 
in June 1997.  A Department of Veterans Affairs (VA) 
compensation examination was conducted in August 1997.  The 
statement of the case was issued in July 1998.  The 
substantive appeal was received in September 1998.  

The veteran and his wife appeared and offered testimony at a 
hearing before a Hearing Officer at the RO in November 1998.  
A transcript of the hearing is of record.  Private treatment 
reports were received in May 2000.  A supplemental statement 
of the case was issued in June 2000.  Following the issuance 
of the last SSOC, the veteran submitted additional medical 
evidence, accompanied by a waiver of initial review by the 
RO.  See 38 C.F.R. § 20.1304 (c)(1999).  The appeal was 
received at the Board in September 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in October 2000.  


REMAND

The veteran essentially contends that he currently suffers 
from PTSD as a result of his experiences while on active duty 
in Vietnam.  The veteran indicates that he was assigned to 
the 169th Engineer Battalion from April 1966 to October 1966; 
he states that they provided maintenance support for the 
station and they also performed guard duty around the 
perimeter.  The veteran indicates that he recalled being on 
night patrol one night, performing guard duty, when a soldier 
stepped on a land mine.  The veteran also recalled another 
incident in front of his base camp in BearCat, when a jeep 
hit a land mine and seven soldiers were killed.  The veteran 
indicates that he continues to have nightmares involving 
those incidents that occurred during service.  

During a VA examination in August 1997, the veteran also 
reported killing a Vietcong soldier in self defense.  The 
veteran further reported that, while on driving duty, he was 
stopped by a Lieutenant and was told that there was firefight 
going on; he indicated that a jet had just dropped Napalm on 
the village and he saw a little boy and girl running up the 
road severely burned, at which point he was ordered to shoot 
the children to put them out of their misery.  Following an 
evaluation, the examiner reported a diagnosis of PTSD, 
chronic, moderate to severe, provisional diagnosis pending 
verification of experiences.  

Of record is a private medical statement from Northwood 
Health Systems, dated in March 1997, wherein it was reported 
that the veteran had been extremely volatile over the years, 
and showed a "lot" of signs of clearcut PTSD, secondary to 
his tour of duty in Vietnam in 1966.  Subsequently, in a 
medical statement from the Ohio Valley Medical Center, dated 
in May 2000, it was indicated that the PTSD symptoms that he 
was experiencing had been relatively long-term, although he 
had come into treatment only in 1992.  

As noted above, the clinical evidence of record includes a VA 
examination report which reflects a diagnosis of PTSD.  
However, the RO has denied the veteran's claim of entitlement 
to service connection for PTSD, based upon its finding that 
the record does not show a stressor which could be considered 
as the basis for PTSD.  The Board notes that, as noted above, 
in the statement received from the veteran in September 1996, 
he detailed specific information concerning the stressor 
incidents which he claimed he had experienced in service.  
The Board further notes that the record certified for 
appellate review does not include corroboration and/or other 
supportive objective documentation of the veteran's stressor 
experiences.  Specifically, there is no evidence of record to 
corroborate these reports.  

In February 1998, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly the U.S. Army & Joint 
Services Environmental Support Group (ESG)) notified the RO 
that the information received was insufficient to conduct 
meaningful research.  The USASCRUR reported that the 
veteran's statement of stressors had not been provided to 
them.  

The United States Court of Appeals for Veterans Claims 
(Court) has articulated a number of additional considerations 
regarding PTSD claims that have not been addressed by the RO.  
Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  The Board notes that a claim of service connection for 
PTSD requires consideration of evidence regarding the places, 
types, and circumstances of the veteran's service as shown by 
service records, official histories of organizations in which 
he served, and pertinent medical and lay evidence.  38 
U.S.C.A. § 1154(a); Cohen v. Brown, 10 Vet.App. 128 (1997).

The Board notes that establishing service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a link, or causal nexus, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000). 

The Board further notes that, if the claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  See 
Fossie v. West, 12 Vet.App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any Department of Veterans Affairs regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends upon 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  See West v. 
Brown, 7 Vet. App. 70 (1990).  

In addition, the Board notes that the Court, in Cohen, supra, 
has stated, with respect to the sufficiency of stressors to 
support a diagnosis of PTSD, that a more subjective test has 
been adopted under the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM-IV).  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

The Board recognizes that, during the pendency of the 
veteran's claim, there was an amendment to 38 C.F.R. § 
3.304(f), governing PTSD claims, which, in pertinent part, 
changed the requirement of "medical evidence establishing a 
clear diagnosis of the condition" to "medical evidence 
diagnosing the condition in accordance with [38 C.F.R. § 
4.125(a)]."  See, e.g., Harth v. West, 14 Vet.App. 1, 5 
(2000).  The latter section does require diagnosis of PTSD by 
a medical examiner, consistent with DSM-IV.

As to the second element of a PTSD claim, that credible 
supporting evidence shows that the claimed in-service 
stressors actually occurred, an opinion by a mental health 
professional based upon a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor, and the veteran's lay testimony regarding the 
stressors is insufficient, standing alone, to establish 
service-connection.  Moreau v. Brown, supra, 9 Vet.App. at 
395; Doran v. Brown, 6 Vet. App. 283 (1995).  Accordingly, on 
remand the RO should attempt to obtain corroboration and/or 
supportive objective documentation of the veteran's stressor 
experiences.  See Zarycki v. Brown, 6 Vet. App. 91, 98-99 
(1993); West v. Brown, 7 Vet.App. 70 (1994).  

In reference to the third element of a PTSD claim, that is, a 
link or nexus, established by the medical evidence, between 
current symptomatology and the claimed in-service stressors, 
the Court in Cohen held that, in making this determination, 
if the Board is in doubt as to whether the corroborated 
stressor contributed to the current symptomatology identified 
in the medical reports, then the Board must remand for the 
examiners to render an opinion as to nexus.  The veteran's 
principal psychiatric diagnosis is PTSD.  Critical elements 
of this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided to the examiner by 
the veteran.  As noted above, the question of whether the 
veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.

The Board is aware that there are several items of pending 
legislation containing amendments to the provisions of law 
governing VA's duty to assist claimants in the development of 
evidence in support of their claims, as previously embodied 
in 38 U.S.C.A. § 5107 (West 1991).  We are not applying the 
longstanding analysis of that section as to whether this 
claim is "well grounded."  See, e.g., Morton v. West, 12 
Vet.App. 477, 480 (1999), req. for en banc consid. denied, 
13 Vet.App. 205 (1999) (per curiam), opinion withdrawn and 
appeal dismissed, 14 Vet.App. ___, No. 96-1517 (per curiam 
order Nov. 6, 2000).  Nevertheless, the law does require 
that, in order to grant a service connection claim on the 
merits, we must have "medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  Hickson v. West, 12 Vet.App. 247, 253 
(1999).

The RO should provide the veteran another opportunity to 
produce a comprehensive list of his claimed in-service 
stressor events, particularly those advanced by the veteran 
on his September 1996 statement of stressors and August 1997 
VA examination.  If the veteran provides any such 
information, the RO should again seek verification of this 
information from the USASCRUR.  Finally, the veteran should 
be scheduled for another VA examination to confirm whether he 
currently suffers from current disability attributable to 
PTSD, due to a verified stressor event in service or other 
disease or injury which was incurred in or aggravated by 
service.  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claim seeking 
entitlement to service connection for PTSD.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development: 

1.  The veteran should be requested to 
identify any sources of recent treatment 
received for his PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source that he identifies.  
Copies of the medical records from all 
sources that he identifies, including VA 
records (not already in the claims folder), 
should then be requested.  Whether or not the 
veteran responds, all VA treatment records, 
which are not currently in the claims file, 
should be obtained.  

2.  The RO should also contact the veteran in 
order to request information concerning the 
in-service stressor events he feels have 
resulted in his current diagnosis of PTSD 
(including those advanced by the veteran in 
his September 1996 statement).  After the 
veteran submits his written statement, the RO 
should forward it (along with copies of his 
service personnel records and any other 
records relevant to the PTSD claim) to the 
USASCRUR, and request that the USASCRUR 
investigate and attempt to verify the alleged 
stressors through various sources.  The RO 
should request the USASCRUR to provide 
information to verify events claimed as 
stressors.  If the record does not contain 
adequate information to refer to USASCRUR for 
stressor verification, the RO should note in 
the record the reason for the failure to 
refer the matter to USASCRUR.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events and that he must be as 
specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.  

3.  After the above development is completed, 
the veteran should be examined by a VA 
psychiatrist, preferably who has not 
previously examined him, to determine whether 
he, in fact, has PTSD, as opposed to any 
other mental disorder, and, if so, whether it 
is at least as likely as not that his PTSD is 
the result of his military service, to 
include service in Vietnam.  Toward this end, 
the RO should provide to the examiner 
information as to verified stressors as 
developed pursuant to paragraphs 1 and 2, 
above, and advise the examiner as to whether 
the RO has determined that the veteran 
engaged in combat in Vietnam.  The examiner 
must be instructed that only the corroborated 
stressful experiences referred to therein may 
be considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in a current diagnosis of PTSD.  
If a diagnosis of PTSD is deemed appropriate, 
then the examiner should explain how the 
diagnostic criteria of the DSM-IV are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and one or more of the 
in-service stressors found to be established 
by the RO.  Similarly, if a diagnosis of 
another type of psychiatric illness is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiner should explain 
the basis for the diagnosis, as well as 
comment upon the relationship, if any, 
between that diagnosis and the veteran's 
military service.  It also is imperative that 
the examiner review the claims folder, 
containing all evidence relevant to the case, 
including a copy of this Remand.  The 
examination report must be typewritten and 
include all examination findings and the 
rationale underlying all opinions expressed, 
citing, if necessary, to specific evidence in 
the record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.  

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the aforementioned 
development action has been conducted and 
completed in full.  Any additional 
development suggested by the evidence 
obtained should be undertaken.  38 C.F.R. 
§ 4.2 (1999); See Stegall v. West, 11 
Vet.App. 268 (1998).  

5.  The RO should then review the record and 
the claim should be readjudicated.  If the 
decision remains adverse to the veteran, both 
he and his representative should be furnished 
a supplemental statement of the case which 
summarizes the pertinent evidence, including 
those received by the Board, all applicable 
law and regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



